UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number: 811-01485 Exact name of registrant as specified in charter: Delaware Group® Equity Funds III Address of principal executive offices:2005 Market StreetPhiladelphia, PA 19103 Name and address of agent for service:David F. Connor, Esq. 2005 Market StreetPhiladelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: June 30 Date of reporting period: June 30, 2010 Item 1.
